Per Curiam.
The policy does not contemplate payment of benefits to the assured for temporary disability. The clause providing that “ total disability shall be presumed to be permanent when it is present and has existed continuously for not less than three months ” was clearly intended to extend to the assured the benefits of the policy when doubt existed as to whether the disability was permanent. The plaintiff’s admission that he had recovered from his disability at the time he presented his claim is, therefore, fatal to his cause of action.
Judgment affirmed, with twenty-five dollars costs.
All concur; present, Levy, Callahan and Untermyer, JJ.